         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 1 of 30



                            UNITED STATES DISTRICT COURT                                        'ED
                             MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION                                     SE? 25 P 4: 5
 ROOSEVELT LAMAR BRADLEY,                            )                       D17-RA r.
   Plaintiff,                                                                       Is          CCURT
                                                     )                                 .
                                                                                       31i.S7''''CT ALA
                                                     )              CIVIL ACTION Nb
 v.                                                  )
                                                     )
 AUTOZONE STORES LLC                                 )
   Defendant.                                        )

                                          COMPLAINT

                                    I.     INTRODUCTION

       Plaintiff, Roosevelt Lamar Bradley (hereinafter, "Plaintiff' or "Mr. Bradley"), files this

Title III, Americans with Disabilities Act (hereinafter, "ADA") action against Defendant,

AutoZone Stores LLC (hereinafter,"Defendant" or "AutoZone") pursuant to 42 U.S.C. §12181 et

seq. In Count One of the Complaint, Plaintiff seeks to enjoin Defendant to remove architectural

barriers from the facility. In Count Two of the Complaint, Plaintiff seeks to enjoin Defendant to

maintain policies, practices, and procedures necessary to maintain the facility free of architectural

barriers both now and once the architectural barriers are removed from the facility. In Count Three

of the Complaint, Plaintiff seeks to enjoin Defendant's use ofthe facility to provide full and equal

enjoyment of the facility to individuals with disabilities. Count Two of the Complaint and Count

Three ofthe Complaint seek independent reliefin addition to the removal of architectural barriers

from the facility. In Count Four of the Complaint, Plaintiff seeks to enjoin Defendant's failure to

design and construct the facility to ADA compliance.




                                                 1
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 2 of 30



            II.       JURISDICTION,PARTIES,AND ARTICLE III STANDING

       1.         This action is for declaratory relief and injunctive relief, pursuant to 42 U.S.C.

§12181 et seq., Title III of the ADA and implementing regulations; therefore, this Court is vested

with original jurisdiction under 28 U.S.C. §1331 and §1343.

       2.         Venue is proper in this Court, the United States District Court for the Middle

District of Alabama, pursuant to Title 28, U.S.C. §1391 and the Local Rules of the United States

District Court for the Middle District of Alabama.

       3.         Mr. Bradley's right leg was amputated a few inches above his knee. The extent of

Mr. Bradley's physical impairments limits his ability to perform manual tasks, walk, stand, lift,

bend, all of which are major life activities pursuant to 42 U.S.C. §12102(2)(A). Therefore, Mr.

Bradley is disabled pursuant to the ADA, in that he suffers a physical impairment substantially

limiting one or more major life activities. 42 U.S.C. §12102; see also, 28 C.F.R. §36.104.

       4.         Defendant is a limited liability company that is both registered to conduct business

and is conducting business within the State of Alabama sufficient to create both general and

specific in personam jurisdiction. Upon information and belief, Defendant owns and operates the

real property and improvements located at 6350 Atlanta Highway, Montgomery, Alabama 36117.

Defendant's facility is a place of public accommodation pursuant to 42 U.S.C. §12181(7).

       5.         All events giving rise to this lawsuit occurred in the Middle District of Alabama

and Defendant is a citizen thereof.

       6.         Mr. Bradley is a resident of Prattville, Alabama. Mr. Bradley comes to

Montgomery, which is just a few minutes south on 1-85, several times a week. Mr. Bradley was

bom and raised in Montgomery, so he is very familiar with Montgomery and travels there often.

Mr. Bradley has family in Montgomery, works in Montgomery, goes to church in Montgomery,



                                                   2
          Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 3 of 30



shops and eats in Montgomery, and does all the daily activities in Montgomery that come with all

his associations with Montgomery. Mr. Bradley intends to continue visiting Defendant's facility.

Mr. Bradley will retum not only for the goods and the services at Defendant's facility, but also to

confirm compliance with the ADA by Defendant. Mr. Bradley will retum within the next couple

of months; however, he cannot specify the exact date because he has not planned every trip and

purchase for the rest of his life. Such specific planning is not necessary to invoke the ADA. See,

e.g., Parr v. L&L Drive Inn Restaurant, 96 F. Supp.2d 1065, 1079 (D. Haw. 2000); Segal v.

Rickey 's Restaurant and Lounge, Inc., No. 11-61766-cn(S.D. Fla. 2012)("Specification as to date

and time of retum to this public accommodation is impossible due to the nature of the event. Fast

food patrons visit such restaurants at the spur of the moment."). Nevertheless, Mr. Bradley

definitely intends to return to Defendant's facility.

         7.    Plaintiff has been denied full and equal enjoyment of Defendant's public

accommodation on the basis of Plaintiffs disabilities because of the barriers described below in

paragraph twenty (20) and throughout the Complaint.

         8.    Plaintiff has Article III standing to pursue this action because of the following:(1)

Plaintiff is disabled, pursuant to the statutory and regulatory definition,(2) Defendant's facility is

a place of public accommodation pursuant to the statutory and regulatory definition,(3) Plaintiff

has suffered a concrete and particularized injury by being denied access to the public

accommodation, and by Defendant's denial of the use of the public accommodation for Plaintiffs

full and equal enjoyment, as described throughout the Complaint,and(4)because ofthese injuries,

there exists a genuine threat of imminent future injury, as described in paragraph eighteen (18)

below.




                                                  3
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 4 of 30



                                III.    PLAINTIFF'S CLAIMS

             ADA,Title III

       9.       Congress enacted Title III of the ADA,42 U.S.C. §12181 et seq. on or about July

26, 1990. Commercial enterprises were provided one and a half years from enactment ofthe statute

to implement the requirements. The effective date of Title III of the ADA was January 26, 1992.

(42 U.S.C. §12181; 20 C.F.R. §36.508(A); see also, §36.304).

       10.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36,104, Defendant's facility is a

place of public accommodation in that the facility is a store providing goods and services to the

public. Therefore, the public accommodation is covered by the ADA and must comply with the

ADA.

                                        COUNT ONE
                             VIOLATION OF THE ADA,TITLE III
                                 42 U.S.C. §12182(b)(2)(A)(iv)
                                    Architectural Barriers

Defendant's Existing Facility is Subject to the 2010 ADA Design Standards for the Portions
                        of the Facility Addressed in this Complaint

       11.      Plaintiff is informed and believes based on publicly available information that the

building in which Defendant's facility is located at 6350 Atlanta Highway, Montgomery, Alabama

36117 was first constructed in 1997.

       12.      Plaintiff is further informed and believes based on publicly available information

that the public accommodation in which the facility is located at 6350 Atlanta Highway,

Montgomery, Alabama 36117 underwent alterations and/or improvements to the public

accommodation after 1997.

       13.      The ADA was enacted requiring that facilities constructed prior to January 26,

1992, are considered an existing facility, such that those facilities must remove architectural



                                                4
          Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 5 of 30



barriers where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). All alterations

made to existing facilities after January 26, 1992, and all new construction after January 26, 1993,

must be readily accessible to and usable by individuals with disabilities, including individuals who

use wheelchairs. 42 U.S.C. § 12183(a)- (b). 28 C.F.R. § 36.402."Readily accessible to and usable

by ..."is the new construction standard, which requires compliance with the Department of Justice

(hereinafter,"D0J")standards. 42 U.S.C. § 12183(a)(1); 28 C.F.R. § 36.406. The only defense for

failing to provide readily accessible and usable buildings constructed under the new construction

standards is if the design and construction of the building to be readily accessible and usable is

structurally impracticable. 42 U.S.C.§ 12183(a)(1). The structural impracticability defense applies

only in rare circumstances of extraordinary terrain. 28 C.F.R. § 36.401(c). "Readily accessible to

and usable by . . ." is also the alterations standard. 42 U.S.C. § 12183(a)(2). Alterations must be

made to the maximum extent feasible. 42 U.S.C. § 12183(a)(2); 28 C.F.R. § 36.402. An alteration

is a change to a place of public accomrnodation or commercial facility that affects or could affect

the usability of the facility or any part thereof. 28 C.F.R. § 36.402(b).

       14.     New construction and alterations must comply with either the DOJ's 1991

Standards for Accessible Design or the 2010 Standards for Accessible Design. 28 C.F.R. § 36.406

establishes whether the 1991 Standards for Accessible Design or 2010 Standards for Accessible

Design apply: New construction and alterations subject to §§ 36.401 or 36.402 shall comply with

the 1991 Standards if the date when the last application for a building permit or permit extension

is certified to be complete by a state, county, or local government is before September 15, 2010,

or if no permit is required, if the start of physical construction or alterations occurs before

September 15, 2010. 28 C.F.R § 36.406(a)(1). New construction and alterations subject to §§

36.401 or 36.402 shall comply either with the 1991 Standards or with the 2010 Standards if the



                                                  5
          Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 6 of 30



date when the last application for a building permit or permit extension is certified to be complete

by a state, county, or local governrnent is on or after September 15, 2010, and before March 15,

2012, or if no permit is required, if the start of physical construction or alterations occurs on or

after September 15,2010,and before March 15,2012. 28 C.F.R. § 36.406(a)(2). New construction

and alterations subject to §§ 36.401 or 36.402 shall comply with the 2010 Standards if the date

when the last application for a building permit or permit extension is certified to be complete by a

state, county, or local government is on or after March 15, 2012, or if no permit is required, if the

start of physical construction or alterations occurs on or after March 15, 2012. Where the facility

does not comply with the 1991 Standards, the 2010 Standards are applicable. See 28 C.F.R. §

36.406(5)(ii) which states, "Newly constructed or altered facilities or elements covered by §§

36.401 or 36.402 that were constructed or altered before March 15, 2012 and that do not comply

with the 1991 Standards shall, on or after March 15, 2012, be made accessible in accordance with

the 2010 Standards."

       15.      For the architectural barriers at issue in this case,the 2010 Standards for Accessible

Design are applicable.

          Plaintiffs Concrete and Particularized Standing to Pursue.an Injunction

       16.      Defendant has discriminated, and continues to discriminate, against Plaintiff, and

others who are similarly situated, by denying full and equal access to, and full and equal enjoyment

ofgoods,services, facilities, privileges, advantages and/or accommodations at Defendant's facility

in derogation of42 U.S.C. § 12101 et seq., and as prohibited by 42 U.S.C. § 12182 et seq. As new

construction, the building must be readily accessible to and usable by individuals with disabilities.

42 U.S.C. § 12183 (a)- (b). Defendant's failure to remove the existing barriers thus violates 42

U.S.C. § 12182(b)(2)(A)(iv), which requires removal of architectural barriers.



                                                 6
          Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 7 of 30



       17.      Prior to the filing of this lawsuit, Plaintiff was denied full and safe access to all of

the benefits, accommodations, and services offered to individuals without disabilities within and

about Defendant's public accommodation. Plaintiffs access was inhibited by each ofthe described

architectural barriers detailed in this Complaint, which remain at the public accommodation in

violation ofthe ADA.Because ofthe foregoing,Plaintiff has suffered an injury-in-fact in precisely

the manner and form that the ADA was enacted to guard against.

       18.      Plaintiff has definite plans to return to the facility in the future, as described in

paragraph six (6). Plaintiff will return to the facility within the next couple of months, not only to

enjoy the goods and services at the facility, but also to see if Defendant has repaired the

architectural barriers and changed the policies, practices, and procedures. Plaintiff will continue to

do so even when the facility is repaired. Plaintiff certainly would not want to stop going when the

facility is repaired, and the practices are modified. The barriers are notjust created by construction

issues; instead, many of the barriers are created by human activity, frorn the way Defendant's

workers at the public accommodation use the architectural elements ofthe public accommodation.

The barriers created by human activity will need to be reviewed and maintained forever, to be sure

Defendant's management and workers continuously act in a manner that does not create barriers.

Absent remedial action by Defendant, Plaintiff will continue to encounter the architectural barriers,

and the discriminatory policies, practices, and procedures described herein, and as a result, be

discriminated against by Defendant on the basis of Plaintiffs disabilities. The Eleventh Circuit

held in Houston v. Marod Supermarkets, 733 F.3d 1323 (11th Cir. 2013), when architectural

barriers have not been remedied ". . . there is a 100% likelihood that plaintiff... will suffer the

alleged injury again when plaintiff returns to the store." Due to the definiteness of Plaintiffs plan




                                                  7
          Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 8 of 30



to continue visiting the subject facility, there exists a genuine threat of imminent future injury.

Plaintiffs stated intent to return is plausible.

        Architectural Barriers

        19.       Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the DOJ,

Office of the Attorney General, promulgated Federal Regulations to implement the requirements

of the ADA.28 C.F.R. Part 36.

       20.       Plaintiff has been from the parking lot to the entrance; frorn the entrance to the toilet

room; the toilet room itself; throughout circulation paths and accessible routes, and service areas,

paths of travel, and in particular but not limited to, all of which is more specifically described

below. Moreover, Defendant's facility located at 6350 Atlanta Highway, Montgornery, Alabama

36117 violates the ADA in the parking lot, toilet room,checkout counter, and in particular but not

limited to:

       (1) Defendant provides a parking area with parking spaces that have routes connecting the

              parking spaces to the entrance of the public accommodation for able-bodied

              individuals, but fails to provide the same level of access by providing an ADA

              accessible route from accessible parking spaces to an accessible entrance for non-able-

              bodied individuals, which segregates and relegates individuals with disabilities to

              inferior benefits of the goods and services provided at Defendant's place of public

              accommodation, which includes but is not limited to, the following failures of

              Defendant:

                 a. Defendant fails to maintain the parking area and associated accessible route in

                     conformance with the ADA Standards for Accessible Design in all the ways

                     that are required to be readily accessible to and usable by disabled individuals,


                                                    8
Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 9 of 30



       which includes but is not limited to, parking spaces failing to be located on the

       shortest accessible route to the entrance, which has the discriminatory effect of

       rendering the parking spaces and associated elements as unusable by disabled

       individuals;

    b. The parking area fails to maintain the required amount of accessible parking

       spaces, including associated accessible access aisles, in operable condition by

       conforming with the ADA Standards for Accessible Design so that the level

       accessible parking spaces measure 96 inches wide minimum with adjoining

       compliant access aisles that measure 60 inches wide minimum and connect to

       an accessible route to an accessible entrance of the public accommodation;

    c. The parking area fails to maintain the required amount of accessible parking

       spaces, including associated accessible access aisles, in operable condition by

       conforming with the ADA Standards for Accessible Design so that the

       accessible parking spaces adjacent access aisles extend the full length of the

       parking spaces and are marked so as to discourage parking in the access aisles,

       which renders the access aisles unusable by the disabled;

    d. The parking area fails to maintain the required amount of accessible parking

       spaces, including adjoining access aisles, in operable condition by conforming

       with the ADA Standards for Accessible Design so that the parking spaces

       adjacent access aisles do not overlap the vehicular way;

    e. The parking area fails to maintain the required amount of accessible parking

       spaces, including adjoining access aisles, in operable condition by conforming

       with the ADA Standards for Accessible Design so that the parking spaces are
 Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 10 of 30



           identified with accessibility signage including the international symbol of

           accessibility that is mounted 60 inches minimum above the finished floor or

           ground surface measured to the bottom of the sign;

       f. The parking area fails to maintain the required amount of accessible parking

           spaces, including adjoining access aisles, in operable condition by conforming

           with the ADA Standards for Accessible Design so that the parking spaces and

           adjacent access aisles are designed or otherwise maintained in a way so that

           when cars and vans, when parked, cannot obstruct the required clear width of

           adjacent accessible routes and render the parking spaces as unusable by the

           disabled;

(2) Defendant provides a parking area with parking spaces that have routes connecting the

    parking spaces to the entrance of the public accommodation for able-bodied

    individuals, but fails to provide the same level of access by providing an ADA

    accessible route from accessible van parking spaces to an accessible entrance for non-

    able-bodied individuals, which segregates and relegates individuals with disabilities to

    inferior benefits of the goods and services provided at Defendant's place of public

    accommodation, which includes but is not limited to, the following failures of

    Defendant:

       a. Defendant fails to maintain the parking area and associated accessible route in

           conformance with the ADA Standards for Accessible Design in all the ways

           that are required to be readily accessible to and usable by disabled individuals,

           which includes but is not limited to, accessible van parking spaces failing to be

           located on the shortest accessible route to an accessible entrance, which has the



                                         10
Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 11 of 30



       discriminatory effect of rendering the parking spaces and associated elements

       as unusable by disabled individuals;

    b. The parking area fails to maintain the required amount of accessible van

       accessible parking spaces, including associated access aisles, in operable

       condition by conforming with the ADA Standards for Accessible Design so that

       the van parking spaces measure 132 inches wide minimum with adjoining

       compliant access aisles that measure 60 inches wide minimum,or alternatively

       a 96 inch wide space with an adjoining 96 inch wide access aisle, and connects

       to an adjoining accessible route to an accessible entrance of the public

       accommodation;

    c. The parking area fails to maintain the required amount ofaccessible van parking

       spaces, including associated access aisles, in operable condition by conforming

       with the ADA Standards for Accessible Design so that the van parking spaces

       adjacent access aisles extend the full length of the parking spaces and are

       marked so as to discourage parking in the access aisles, which renders the aisles

       unusable by the disabled;

    d. The parking area fails to maintain the required amount ofaccessible van parking

       spaces, including adjoining access aisles, in operable condition by conforming

       with the ADA Standards for Accessible Design so that the parking spaces

       adjacent access aisles do not overlap the vehicular way;

    e. The parking area fails to maintain the required amount ofaccessible van parking

       spaces, including adjoining access aisles, in operable condition by conforming

       with the ADA Standards for Accessible Design so that the parking spaces are



                                    11
 Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 12 of 30



            identified with accessibility signage, including the international symbol of

            accessibility that is mounted 60 inches minimum above the finished floor or

            ground surface measured to the bottom of the sign;

       f. The parking area fails to maintain the required amount ofaccessible van parking

            spaces, including adjoining access aisles, in operable condition by conforming

            with the ADA Standards for Accessible Design so that the parking spaces and

            adjacent access aisles are designed or otherwise maintained in a way so that

            when cars and vans, when parked, cannot obstruct the required clear width of

            adjacent accessible routes and render the parking spaces as unusable by the

            disabled;

(3) The entrance floor mats outside the entrance are not stable, firm, or otherwise secured

    to the floor;

(4) Defendant provides a toilet room for able-bodied individuals, but fails to afford non-

    able-bodied individuals the same opportunity to participate in, or benefit from, a good,

    service, facility, privilege, advantage,or accommodation that is equal to the experience

    afforded to individuals without disabilities, which includes but is not limited to, the

    following failures of Defendant:

        a. When entering and/or exiting the toilet room,there is insufficient maneuvering

            clear floor space for individuals who require mobility devices to approach the

            door to push/pull it open and/or maneuver into or out of the toilet room;

        b. The side wall grab bar fails to be 42 inches long minimum, located 12 inches

            maximum from the rear wall and extending 54 inches minimum from the rear

            wall.



                                         12
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 13 of 30



               c. The rear wall grab bar fails to conform to the ADA Standards for Accessible

                   Design in all the ways that it is required to be readily accessible to and usable

                   by disabled individuals, which includes but is not limited to, maintaining a 36

                   inch long grab bar installed so that it is located 12 inches on the closed side of

                   the toilet room and 24 inches on the transfer side and mounted so that the top

                   gripping surface measures 33-36 inches above the finish floor;

               d. The toilet paper dispenser fails to be 7 inches minimum and 9 inches maximum

                   in front of the water closet measured to the centerline of the dispenser.

               e. The clear floor space around the water closet fails to be maintained in

                   conformance with the ADA Standards for Accessible Design so that the

                   lavatory sink and/or other associated obstructions are not restricting the water

                   closets usability by disabled individuals;

               f. The paper towel dispenser exceeds the maximum required height;

               g. The sink height exceeds the required maximum height of 34 inches;

               h. There is not at least one lavatory with a mirror that is maintained in a usable

                   condition so that the bottom reflecting surface of the mirror measures a

                   maximum of40 inches above the finished floor;

               i. The light switch exceeds the maximum required reach range.

       21.     To date, the barriers to access and other violations of the ADA still exist         and

have not been remedied or altered in such a way as to effectuate compliance with the provisions

of the ADA.

       22.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have Plaintiffs reasonable attorneys' fees, costs,


                                                  13
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 14 of 30



and expenses paid by Defendant pursuant to 42 U.S.C. §12205.

       23.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

Plaintiffs injunctive relief, including an Order to alter the discriminating facility to make it readily

accessible to, and usable by, individuals with disabilities to the extent required by the ADA,and

closing the facility until the requisite modifications are completed, and to further Order Defendant

to modify the policies, practices, and procedures,to provide equal use of its facilities, services, and

benefits to disabled individuals.

                                         COUNT TWO
                              VIOLATION OF THE ADA,TITLE III
                                  42 U.S.C.§ 12182(b)(2)(A)(ii)
                  Policies, Practices, and Procedures Denying Equal Benefits

    ADA,Title III Prohibits Other Discrimination in Addition to Architectural Barriers

        24.    Plaintiff incorporates paragraphs 1-23 above.

        25.     The ADA,Title III, provides a private right of action for "any person who is being

subjected to discrimination on the basis of disability in violation of' Title III. 42 U.S.C. §

12182(a)(1).

        26.     The ADA, Title III, specifically makes it unlawful to provide individuals with

disabilities with an unequal benefit, and to relegate individuals with disabilities to a different or

separate benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii)-(iii); 28 C.F.R. § 36.202(b)-(c). In other words,

the disabled must receive equal benefits as the nondisabled. Further, 28 C.F.R. § 302(b) requires

that goods, services, and accommodations be provided to individuals with disabilities in "the most

integrated setting appropriate." 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly, the

Preamble in addition to recognizing that persons who use wheelchairs and mobility aids have been

forced to sit apart from family and friends, also recognizes that persons who use wheelchairs and

                                                  14
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 15 of 30



mobility aids historically have been provided "segregated accommodations" compared to non-

disabled individuals; thus, relegating persons who use wheelchairs "to the status of second-class

citizens." See 28 C.F.R. pt. 36, App. B,at 631-633,651 (2000)(discussion of§§ 36.308, 36.203).

       27.     Congress enacted the ADA in light of its findings that "individuals with disabilities

continually encounter various forms of discrimination, including outright intentional exclusion,

the discriminatory effects of architectural, transportation, and communication barriers,

overprotective rules and policies, failure to make modifications to existing facilities and practices,

exclusionary qualification standards and criteria, segregation, and relegation to lesser services,

programs, activities, benefits,jobs, or other opportunities." 42 U.S.C. § 12101(a)(5).

       28.     To address this broad range of discrimination in the context of public

accommodations, Congress enacted ADA, Title III, which provides in part: "No individual shall

be discriminated against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation." 42 U.S.C. 12182.

       29.     By its, clear text, ADA, Title III requires a public accommodation to provide

individuals with disabilities more than simple physical access. Removal of architectural barriers

as required by Count One ofthis Complaint is but one component ofcompliance with ADA,Title

III. Congress recognized that "individuals with disabilities continually encounter various forms of

discriminatioe including not only barriers to physical access, but also other forms of exclusion

and relegation to lesser services, programs, activities, benefits, jobs, or other opportunities. 42

U.S.C. 12101(a)(5); see also, H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36(1990)("lack

of physical access to facilities" was only one of several "major areas of discrimination that need

                                                 15
        Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 16 of 30



to be addressee); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54(1990)("It is not sufficient

to only make facilities accessible and usable; this title prohibits, as well, discrimination in the

provision of programs and activities conducted by the public accomrnodation.").

       30.      For that reason, the ADA applies not only to barriers to physical access to places

of public accommodation, but also to any policy, practice, or procedure that operates to deprive

or diminish disabled individuals' full and equal enjoyment of the privileges and services offered

by the public accommodation to the public. 42 U.S.C. § 12182. Thus, a public accommodation

may not have a policy, practice or procedure that excludes individuals with disabilities from

services. 42 U.S.C. § 12182(b)(2)(A)(ii). The Eleventh Circuit held in Rendon v. Valleycrest

Prod., Ltd., 294 F.3d 1279,(11th Cir. 2002)that:

                       A reading of the plain and unambiguous statutory language
                       at issue reveals that the definition of discrimination provided
                       in Title III covers both tangible barriers (emphasis added),
                       that is, physical and architectural barriers that would prevent
                       a disabled person from entering an accommodation's
                       facilities and accessing its goods,services and privileges, see
                       42 U.S.C. § 12182(b)(2)(A)(iv), and intangible barriers
                       (emphasis added), such as eligibility requirements and
                       screening rules or discriminatory policies and procedures
                       that restrict a disabled person's ability to enjoy the
                       Defendants entity's goods, services and privileges.

             Defendant's Failed Practices and Lack of Policies Are Discriminatory

       31.     Pursuant to 42 U.S.C. § 12182(b)(2)(A)(ii) discrimination includes:

                      [A] failure to make reasonable modifications in policies,
                       practices, or procedures, when such modifications are
                       necessary to afford such goods, services, facilities,
                       privileges, advantages, or accommodations to individuals
                       with disabilities, unless the entity can demonstrate that
                       making such modifications would fundamentally alter the
                      nature of such goods, services, facilities, privileges,
                      advantages, or accommodations.

                                                 16
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 17 of 30



       32.     Accordingly, a place of public accommodation must modify a policy or practice

that has the consequence of, or tends to deny, access to goods or services to the disabled. Similarly,

a place of public accomrnodation rnust not have a policy or practice that "has a discriminatory

effect in practice" of preventing disabled individuals from realizing the full and equal enjoyment

of the goods and services the public accommodation offers to potential customers. Nat'l Fed'n of

the Blind v. Scribd Inc., 97 F.Supp.3d 565(D. Vt. 2015).

       33.     As detailed below, Defendant has failed to make reasonable modifications in the

policies, practices, and procedures that are necessary to afford the goods, services, facilities,

privileges, advantages, or accommodations to- individuals with restricted mobility. By failing to

take such efforts that may be necessary to ensure that no individual with a disability is excluded,

Defendant denied services, segregated, or otherwise treated Plaintiff differently than individuals

who are not disabled. Pursuant to 42 U.S.C. § 12182(b)(2)(A), Defendant has discriminated

against Plaintiff. Defendant will continue that discrimination forever until enjoined as Plaintiff

requests. The discrimination is described more particularly in the following paragraphs.

       34.     Defendant either has no policies, practices, and procedures to remove architectural

barriers or else does not abide by them. The rampant architectural barriers previously identified in

Count One establish that Defendant has failed to create, adopt, and/or implement ADA, Title III

compliance policies, procedures, and practices as to architectural barriers.

       35.     Defendant's use of the facility, and the practices at the facility located at 6350

Atlanta Highway, Montgomery, Alabama 36117, creates barriers and in so doing denies Plaintiff

the full and equal enjoyment of the facility. Those practices include:

               a) Defendant makes the parking area inaccessible for use by the disabled by failing

                   to provide ADA accessible parking with connecting accessible routes to the

                                                 17
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 18 of 30



                   establishment from its parking lot, which means that Plaintiff is forced to

                   depend on assistance from a third party to get into the facility, whereas the non-

                   disabled conveniently access the establishment without the need of third party

                   assistance;

               b) Defendant makes the toilet room inaccessible for use by the disabled by failing

                   to maintain any ADA accessible elements within the toilet room so that Plaintiff

                   is afforded the opportunity to independently use the toilet room, or clean up, or

                   move into and throughout the toilet room, whereas non-disabled individuals are

                   able to independently use the toilet room;

               c) Defendant fails to provide a place for the disabled to enjoy the goods and

                   services like able-bodied people can;

               d) Defendant's policies, practices, and procedures are conducted without regard

                   to disabled individuals.

       36.      As the continuing architectural barriers and the failure to provide full and equal use

of the facility establishes, Defendant has no policies, practices, or procedures, or else has failed to

implement them, to ensure that any removal of architectural barriers is permanent. 42 U.S.C. §

12182(b)(2)(a)(iv) and(v).

       37.      As the continuing architectural barriers and the failure to provide full and equal use

of the facility establishes, Defendant's existing practice is both in effect and/or explicitly to

remediate ADA,Title III architectural barriers only upon demand by the disabled.

       38.     As the continuing architectural barriers and the failure to provide full and equal use

of the facility establishes, Defendant has no policies, practices, and procedures or else it failed to


                                                  18
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 19 of 30



create, implement, and maintain policies and procedures to ensure individuals with disabilities are

able to have the same experience at its facility as individuals without disabilities, 42 U.S.C.

12182(b)(1)(A), and in particular the opportunity to have full and equal access to all ofthe goods,

services, privileges, advantages, or accommodations of Defendant's facility, as described above

in detail.

        39.    As the continuing architectural barriers and the failure to provide full and equal use

of the facility establishes, Defendant has failed to create, implement, and maintain a policy of

complying with ADA building design standards and regulations.

        40.    To date, Defendant's discriminating policies, practices, and/or procedures have not

been reasonably modified to afford goods, services, facilities, privileges, advantages, or other

accommodations to individuals with disabilities.

        41.    A reasonable modification in the policies, practices, and procedures described

above will not fundamentally alter the nature of such goods, services, facilities, privileges,

advantages, and accommodations. Plaintiff hereby demands that Defendant both create and adopt

a corporate practice and policy that Defendant(1) will fully comply with Title III, ADA, and all

implementing regulations so that architectural barriers identified above are permanently removed

from Defendant's facility consistent with the ADA;(2) Defendant will provide the disabled,

including those with mobility limitations full and equal use and enjoyment of Defendant's facility;

(3)Defendant will modify the practice of making ADA, Title III architectural barrier remediations

only upon demand by the disabled.

        42.    As pled above, Defendant owns and operates the real property and improvements in

which the public accommodation is located at 6350 Atlanta Highway, Montgomery, Alabama 36117;

therefore, pursuant to 42 U.S.C. § 12182, is responsible for creating, implementing, and

                                                19
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 20 of 30



maintaining policies, practices and procedures, as alleged above.

       43.     The ADA is over twenty-five (25) years old. Defendant knows Defendant must

comply with the ADA,Title III. The ADA, Title III requires modifications in policies, practices,

and procedures to comply with the ADA, as pled above in the statute. 42 U.S.C.

§12182(b)(2)(A)(ii).

       44.     By this Complaint, Plaintiff provides sufficient notice of Plaintiff's demands for an

alteration in Defendant's policies, practices, and procedures.

       45.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have Plaintiffs reasonable attorneys' fees, costs,

and expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

       46.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal

policies, practices, and procedures.

                                      COUNT THREE
                            VIOLATION OF THE ADA,TITLE III
                             Denial of Full and Equal Enjoyment

       47.     Plaintiff incorporates paragraphs 1-46 above.


       48.     42 U.S.C. § 12182(a) provides:


                     No individual shall be discriminated against on the basis of
                     disability in the full and equal enjoyment of the goods,
                     services,     facilities,  privileges,   advantages,      or
                     accommodations of any place of public accommodation by
                     any person who owns, leases (or leases to), or operates a
                     place of public accommodation.

       49.     Congress enacted the ADA upon finding, among other things, that "society has

tended to isolate and segregate individuals with disabilities" and that such forms for discrimination


                                                 20
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 21 of 30



continue to be a "serious and pervasive social problem." 42 U.S.C. § 12101(a)(2).

       50.     Congress also found that: "individuals with disabilities continually encounter

various forms of discrimination, including outright intentional exclusion, the discriminatory

effects of architectural, transportation, and communication barriers, overprotective rules and

policies, failure to make modifications to existing facilities and practices, exclusionary

qualification standards and criteria, segregation, and relegation to lesser services, programs,

activities, benefits,jobs,or other opportunities,42 U.S.C. § 12101(a)(5);"the nation's proper goals

regarding individuals with disabilities are to assure equality of opportunity, full participation,

independent living, and economic self-sufficiency for such individuals;" 42 U.S.C. § 12101(a)(7).

Congress even found that: "the continuing existence of unfair and unnecessary discrimination and

prejudice denies people with disabilities the opportunity to compete on an equal basis and to pursue

those opportunities for which our free society is justifiably famous, and costs the United States

billions of dollars in unnecessary expenses resulting from dependency and nonproductivity." 42

U.S.C. § 12101(a)(8).

       51.     In response to these findings, Congress explicitly stated that the purpose of the

ADA is to provide "a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities" and "clear, strong, consistent, enforceable

standards addressed discrimination against individuals with disabilities."42 U.S.C. § 12101(b)(1)-

(2).

       52.     The ADA provides, inter alia, that it is discriminatory to subject an individual or

class of individuals on the basis of a disability "to a denial of the opportunity ofthe individual or

class to participate in or benefit from the goods, services, facilities, privileges, advantages, or

accommodations of an entity." 42 U.S.C. § 12182(a)(i).

                                                 21
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 22 of 30



       53.     The ADA further provides that it is discriminatory "to afford an individual or class

ofindividuals, on the basis of a disability ... with the opportunity to participate in or benefit from

a good, service, facility, privilege, advantage, or accommodation that is not equal to that afforded

to other individuals." 42 U.S.C. § 12182(a)(ii).

       54.     Congress enacted the ADA in light ofits findings that "individuals with disabilities

continually encounter various forms of discrimination, including outright intentional exclusion,

the discriminatory effects of architectural, transportation, and communication barriers,

overprotective rules and policies, failure to make modifications to existing facilities and practices,

exclusionary qualification standards and criteria, segregation, and relegation to lesser services,

programs, activities, benefits, jobs, or other opportunities." 42 U.S.C. 12101(a)(5). Defendant's

acts and omissions alleged herein are in violation of the ADA,42 U.S.C. §§ 12101, et seq., and

the regulations promulgated thereunder.

       55.     To address this broad range of discrimination in the context of public

accomrnodations, Congress enacted Title III, which by its clear text, requires a public

accommodation to provide individuals with disabilities more than simple physical access.

Congress recognized that "individuals with disabilities continually encounter various forms of

discrimination"including not only barriers to physical access, but also other forms of exclusion

and relegation to lesser services, programs, activities, benefits, jobs, or other opportunities. 42

U.S.C. 12101(a)(5); see also H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36(1990)("lack

of physical access to facilities" was only one of several "major areas of discrimination that need

to be addressed"); H.R. Rep. No. 485,Pt. 3,101st Cong.,2d Sess. 54(1990)("It is not sufficient to

only make facilities accessible and usable; this title prohibits, as well, discrimination in the

provision of programs and activities conducted by the public accommodation.").


                                                   22
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 23 of 30



       56.     For that reason, the ADA applies not only to barriers to physical access to business

locations, but also to any policy, practice, or procedure that operates to deprive or diminish disabled

individuals' full and equal enjoyment of the privileges and services offered by the public

accommodation to the public. 42 U.S.C. 12182. Thus, a public accommodation may not have a

policy, practice or procedure that excludes individuals with disabilities from services. 42 U.S.C. §

12182(b)(1)(A)(i).

       57.     The keystone for this analysis is Defendant must start by considering how the

facility is used by non-disabled guests and then take reasonable steps to provide disabled guests

with a like experience. Spector v. Norwegian Cruise Line Ltd., 545 U.S. 119, 128-29, 125 S.Ct.

2169, 162 L . E d . 2d 97(2005); see also, Baughman v. Walt Disney World Company,685 F.3d

1131, 1135 (9th Cir. 2012).

       58.     Plaintiff was denied full and equal access to Defendant's public accommodation.

Plaintiff specifically and definitely wants to return to Defendant's public accommodation. More

specifically,Plaintiff wants to be afforded the same level of service that is offered to non-disabled

individuals, which Defendant has failed to provide to Plaintiff as follows: Defendant failed to

provide an accessible parking area and accessible route for disabled individuals, which means

Plaintiff cannot park, cannot independently get out of the car and onto Plaintiffs wheelchair,

cannot independently travel from the parking area into the public accommodation, cannot

deterrnine if there is a usable parking space, and must determine by trial and error how Plaintiff is

to park and move into the public accommodation; Defendant failed to provide an accessible route

from the parking to the entrance throughout the facility; Defendant failed to provide an accessible

toilet room for disabled individuals, which means that, unlike the able-bodied, the disabled are

challenged or denied the opportunity to independently use the toilet room,clean up after using the


                                                  23
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 24 of 30



toilet room, move throughout the toilet room, and prohibited from using all the other elements of

the toilet room; Defendant's continued failure to maintain ADA accessibility as an integral part of

the highest possible experience that non-disabled individuals get to independently enjoy has

segregated or otherwise treated Plaintiff and others similarly situated differently, in that,

Defendant's public accommodation makes Plaintiff dependent on family or an independent third

party, which is not the same experience that Defendant affords to non-disabled individuals and all

the foregoing failures by Defendant inhibited Plaintiff from having the same experience that non-

disabled individuals have when at Defendant's public accommodation.

       59.     In the Preamble to the Title III regulation, the DOJ recognized that mobility

impaired persons including persons in wheelchairs should have the same opportunities to enjoy the

goods and services and other similar events of public accommodation with their families and

friends, just as other non-disabled individuals do. The DOJ further recognized that providing

segregated accommodations and services relegates persons with disabilities to the status ofsecond-

class citizens. 28 C.F.R. pt. 36, App. B,§ 36.203.

       60.     The ADA specifically makes it unlawful to provide individuals with disabilities

with an unequal benefit, and to relegate individuals with disabilities to a "different or separate"

benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii)-(iii); 28 C.F.R. § 36.202(b)-(c). Further, 28 C.F.R. §

302(b) requires that goods, services, and accommodations be provided to individuals with

disabilities in "the most integrated setting appropriate." 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. §

36.203(a). Similarly, the Preamble in addition to recognizing that persons who use wheelchairs

have been forced to sit apart from family and friends, also recognizes that persons who use

wheelchairs historically have been provided inferior seating and segregated accommodations

compared to non-disabled individuals, thus relegating persons who use wheelchairs "to the status


                                                24
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 25 of 30



ofsecond-class citizens." See 28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000)(discussion of

§§ 36.308, 36.203).

       61.     Thus, Defendant's use of the accessible features constitutes statutory

discrimination in violation of the ADA, because Defendant has segregated and separated the

disabled from the non-disabled individuals. "The goal is to eradicate the invisibility of the

handicapped. Separate-but-equal services do not accomplish this central goal and should be

rejected." H.R. Rep. No. 101-485(111), at 50, 1990 US.C.C.A.Nat 473. The ADA provides a broad

mandate to "eliminate discrimination against disabled individuals, and to integrate those

individuals into the economic and social mainstream of American life." PGA Tour, Inc. v. Martin,

532 U.S. 661, 675; 121 S.Ct. 1879, 149 L.Ed.2d 904(2001)(quoting H.R.Rep. No. 101-485, pt.

2, p.50(1990), reprinted in 1990 U.S.C.C.A.N. 303, 332).

       62.     Defendant discriminated against Plaintiff by denying Plaintiff "full and equal

enjoymenr and use ofthe goods, services, facilities, privileges and accommodations ofthe facility

during each visit. Each incident of deterrence denied Plaintiff an equal "opportunity to participate

in or benefit from the goods, services, facility, privilege, advantage, or accommodations" of

Defendant's public accommodation.

       63.     Defendant's conduct and Defendant's unequal treatment to Plaintiff constitutes

continuous violations of the ADA and absent a Court ordered injunction from doing so,

Defendant will continue to treat Plaintiff and others similarly situated unequally.

       64.     Defendant's failure to maintain the accessible features that are required to be

readily accessible to and usable by individuals with disabilities constitutes continuous

discrimination and absent a Court ordered injunction, Defendant will continue to not maintain the

required accessible features at Defendant's facility. 28 C.F.R.§ 36.211(a).

                                                25
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 26 of 30



       65.      Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have Plaintiffs reasonable attorneys' fees, costs,

and expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

       66.      Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal acts

of Defendant.

                                       COUNT FOUR
                              VIOLATION OF THE ADA,TITLE III
                                   42 U.S.C.§ 12183(a)(1)
                Failure to design and construct the facility for ADA compliance

       67.      Plaintiff incorporates paragraphs 1 — 66 above.

       68.      42 U.S.C. § 12183(a)(1) provides:

                   [Discrimination includes] a failure to design and construct
                   facilities for first occupancy later than 30 months after July 26,
                   1990, that are readily accessible to and usable by individuals
                   with disabilities, except where an entity can demonstrate that it
                   is structurally impracticable to meet the requirements of such
                   subsection in accordance with standards set forth or incorporated
                   by reference in regulations issued under this subchapter.


       69.      Congress passed the ADA in part because "historically, society has tended to isolate

and segregate individuals with disabilities, and such forms of discrimination . .. continue to be a

serious and pervasive social problem." 42 U.S.C. § 12101(a)(2). Congress found that this

discrimination included "segregation and relegation to lesser services, programs, activities,

benefits,jobs, or other opportunities." Id. § 12101(a)(5). In its Preamble to the Title III regulation,

the Department of Justice recognized that persons in wheelchairs should have the same

opportunities to enjoy the goods and services and other similar events of a public accommodation

with their families and friends, just as other non-disabled individuals do. The DOJ further

                                                  26
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 27 of 30



recognized that providing segregated accommodations and services relegates persons with

disabilities to the status of second-class citizens. 28 C.F.R. pt. 36, App. B,§ 36.203.

       70.      To eliminate such segregation Congress enacted the requirement that facilities be

"readily accessible to and usable by individuals with disabilities." This very requirement is

intended to enable individuals with disabilities "to get to, enter and use a facility." H.R. Rep. No.

101- 485(111), at 499-500 (1990). It requires "a high degree of convenient accessibility," id., as

well as access to the same services that are provided to members of the general public. "For new

construction and alterations, the purpose is to ensure that the service offered to persons with

disabilities is equal to the service offered to others." Id.

       71.      As the legislative history makes clear, the ADA is geared to the future with the goal

being that, over time,access will be the rule rather than the exception. Thus,the ADA only requires

modest expenditures to provide access in existing facilities, while requiring all new construction

to be accessible. H.R. Rep. 485, Part 3, 101st Cong., 2d Sess. 63(1990).

        72.     To realize its goal of a fully accessible future, Congress required that all newly

constructed facilities be designed and constructed according to architectural standards set by the

Attorney General. 42 U.S.C. §§ 12183(a), 12186(b). Those Standards for Accessible Design are

incorporated into the DOJ's regulations implementing Title III of the ADA, 28 C.F.R. Part 36,

Appendix.

       73.      The Standards set architectural requirements for newly constructed buildings that

apply to all areas of the facility, from parking areas, interior walkways and entrances, common

areas, seating, toilet rooms, and sales/service areas.

       74.      Defendant operates the real property and improvements in which Defendant's



                                                   27
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 28 of 30



facility is located and is directly involved in the designing and/or construction of the public

accommodation in this litigation for first occupancy after January 1993.

       75.     Defendant was and is required to design and construct the public accommodation

to be "readily accessible to and usable by individuals with disabilities." Defendant violated the

statute by failing to design and construct the store to be readily accessible to and usable by

individuals with disabilities including individuals who use wheelchairs. Defendant further violated

the statute by failing to design and construct the store in compliance with the ADA during planned

alterations as described throughout this Complaint.

       76.     To date, Defendant's discriminating actions continue.

       77.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have Plaintiffs reasonable attorneys' fees, costs,

and expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

       78.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal

actions by Defendant.

         WHEREFORE,premises considered, Plaintiff demandsjudgment against Defendant on

Counts One through Four and requests the following injunctive and declaratory relief:

       1.    That the Court declare that the property and business operated by Defendant as well as

             all Defendant's illegal actions described herein violate the ADA,as more particularly

             described above;

       2.    That the Court enter an Order enjoining Defendant to alter the facility to make the

             facility accessible to and usable by individuals with disabilities to the full extent

             required by Title III of the ADA, to comply with 42 U.S.C. § 12182(b)(2)(A)(iv)



                                                 28
 Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 29 of 30



     and its implementing regulations, as stated in Count One;

3.   That the Court enter an Order, in accordance with Count Two, directing Defendant

     to modify the policies, practices, and procedures both to remedy the numerous ADA

     violations outlined above, in violation of 42 U.S.C. § 12182(b)(2)(A)(ii), and to

     permanently enjoin Defendant to make the business practices consistent with ADA,

     Title III in the future;

4.   That the Court enter an Order directing Defendant to provide Plaintiff full and equal

     access both to the experience and to the use ofthe public accommodation,and further

     order Defendant to maintain the required accessible features at the public

     accommodation so that Plaintiff and others similarly situated are offered the

     experience that is offered to non-disabled individuals, as stated in Count Three;

5.   That the Court enter an Order directing Defendant to evaluate and neutralize the

     policies, practices, and procedures towards individuals with disabilities for such

     reasonable time so as to allow it to undertake and complete corrective procedures;

6.   That the Court award reasonable attorneys' fees, costs, including expert fees, and

     other expenses of suit, to Plaintiff;

7.   That the Court enjoin Defendant to remediate the public accommodation to the proper

     level of accessibility required for the design and construction of the facility for first

     occupancy, as stated in Count Four; and

8.   That the Court award such other, further, and different relief as the Court deems

     necessary,just, and proper.




                                         29
         Case 2:19-cv-00716-SMD Document 1 Filed 09/25/19 Page 30 of 30



    Respectfully Submitted, this the 25th day of September 2019.


                                          0.4(44;v E • --r-c40-c
                                         CASSIE E. TAYLOR
                                         AL Bar #8297-N67R
                                         ADA Group LLC
                                         4001 Carmichael Road, Suite 570
                                         Montgomery, Alabama 36106
                                         Telephone: 334-356-5314
                                         Facsimile: 334-819-4032
                                         Email: CET@ADA-Firm.corn
                                         Attorneyfor Plaintiff, Mr. Bradley


                                                                   '
                                                                   )••/-
                                                                    I    frt
                                                                         "   -----
                                         L.LANDIS SEXTON
                                         AL Bar #5057-N71L
                                         ADA Group LLC
                                         4001 Carmichael Road, Suite 570
                                         Montgomery, Alabama 36106
                                         Telephone: 334-819-4030
                                         Facsimile: 334-819-4032
                                         Email: LLS@ADA-Firm.com
                                         Attorneyfor Plaintiff Mr. Bradley



                               CERTIFICATE OF SERVICE

       This is to certify that I have this day filed with the Clerk of Court the aforementioned

Complaint for service of process by USPS mail or electronic mail, postage prepaid and properly

addressed this 25th day of September 2019 to the following:

AutoZone Stores LLC
c/o CT Corporation System
Attn.: Registered Agent
2 North Jackson Street, Suite 605
Montgomery, Alabama 36104


                                                   E.-r cueusq
                                        CASSIE E. TAYLOR
                                        Attorneyfor Plaintiff Mr. Bradley

                                              30
